 


113 HR 583 IH: Putting Our Resources Toward Security (PORTS) Act
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 583 
IN THE HOUSE OF REPRESENTATIVES 
 
February 6, 2013 
Mr. Vela (for himself, Mr. Thompson of Mississippi, Mr. Cuellar, Mr. Hinojosa, Mr. Gene Green of Texas, Ms. Jackson Lee, Ms. Eddie Bernice Johnson of Texas, Mr. Grijalva, Mr. Doggett, Ms. Roybal-Allard, Mr. Gallego, Mr. Michaud, Mr. O’Rourke, Mr. Pastor of Arizona, and Mr. Vargas) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on Ways and Means, Agriculture, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To enhance the safety of ports of entry in the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Putting Our Resources Toward Security (PORTS) Act.
2.Increase in number of Customs and Border Protection Officers
(a)Customs and Border Protection OfficersDuring the five-year period between fiscal years 2014 and 2018, the Secretary of Homeland Security shall, subject to the availability of appropriations for such purpose, increase by not fewer than 5,000 the total number of full-time, active-duty Customs and Border Protection Officers within United States Customs and Border Protection for posting at United States ports of entry above the number of such officers for which funds were made available during fiscal year 2012.
(b)Agriculture specialistsDuring the five-year period between fiscal years 2014 and 2018, the Secretary of Homeland Security shall, subject to the availability of appropriations for purpose, increase by not fewer than 1,200 the number of full-time, active-duty Customs and Border Protection agriculture specialists for posting at United States ports of entry above the number of such support personnel for which funds were made available during fiscal year 2012.
(c)Border security support personnelDuring the five-year period between fiscal years 2014 and 2018, the Secretary of Homeland Security shall, subject to the availability of appropriations for such purpose, increase by not fewer than 350 the number of full-time, active-duty border security support personnel for posting at United States ports of entry above the number of such support personnel for which funds were made available during fiscal year 2012.
3.Improving ports of entry for border security and other purposes
(a)In generalThere are authorized to be appropriated to the Administrator of the General Services Administration $1,000,000,000 for each of fiscal years 2014 through 2018 to make improvements to existing ports of entry in the United States to improve border security and for other purposes.
(b)PriorityIn making improvements described in subsection (a), the Administrator of the General Services Administration, in coordination with the Secretary of Homeland Security, shall give priority to the ports of entry that the Administrator determines are in most need of repair to improve border security and for other purposes in accordance with port of entry infrastructure assessment studies required in section 603 of title VI, division E, of the Consolidated Appropriations Act of 2008 (Public Law 110–161). 
 
